Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “module”, “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “module”, “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “module”, “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “module”, “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “module”, “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “module”, “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: input module, noise module, estimation module, signaling module, in claims 1-3, 7-9, 11-12, 14, 17-18; input module, noise module, sampler module, signaling module, in claims 4-6, 14-15,.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
112(f) should is invoked for all the claimed modules because they meet the 3 prong test. Specifically, “module” is a generic placeholder not modified by sufficient structure, and it is followed by functional language of “configuration that.” Therefore, under 112(f) their BRI is limited to the structure, material or act disclosed in the specification to performance of the claimed function. In this case, the corresponding structure for the claimed modules appear to be a computer and their algorithms, and the equivalents thereof (See e.g. “Unless otherwise indicated, the various modules that have been discussed herein are implemented with a specially-configured computer system specifically configured to perform the functions 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generates numerical perturbations…iteratively estimates sample statistics from a probability density…signals when successive estimates…differ by less than a predetermined signaling threshold…estimates the sample statistics…using a statistical sampling or sub-sampling method…generates the numerical perturbation…estimates…by combining the received numerical data with the numerical perturbations”. This judicial exception is not integrated into a The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Step 2A, Prong 1: The claim recites the limitation of “generates numerical perturbations…iteratively estimates sample statistics from a probability density…signals when successive estimates…differ by less than a predetermined signaling threshold…estimates the sample statistics…using a statistical sampling or sub-sampling method…generates the numerical perturbation…estimates…by combining the received numerical data with the numerical perturbations.”

Specifically, the algorithms for the noise module that generates numerical perturbation appears to be calculated according to equations found in Para 0043 for example. 
The algorithm for the estimation module that estimates sample statistic is shown in places like Fig. 12, step 1207, which is only math calculation according to the equation shown.
The algorithms for the signaling module that successively performs estimation involves mathematical calculation of convergence according to step 1209 in Fig. 12. In Para 0036, the convergence is that of MCMC. Again, determining convergence of models is only a series of math calculations. 
Therefore, in light of the specification, these claim limitations are mathematical calculations similar to performing a resampled statistical analysis to generate a resampled distribution found in SAP AM., Inc. v. InvestPic, LLC. 
Step 2A, Prong 2: The above judicial exception is not integrated into a practical application. In particular, the claim recites a classical/quantum computer system. Furthermore, the claim limitations are only applying the abstract idea on a generic computer.
The claim also recites “receives numerical data about the system.” This is mere data gathering, which is insignificant extra-solution activity. Again, as explained above, the input module that performs the receiving being implemented with a classical, generic computer, which is applying the abstract idea on a generic computer and does not integrate into any practical application. 
Although the specification (e.g. Para 0030) states that the invention has the advantage of speeding up the average convergence of MCMC simulation estimates and simulated annealing optimization by injecting the calculated noise, this improvement is still improvement in a mathematical calculation. In other words, an improvement on an abstract idea is still only an 
Step 2B: The claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. Again, the claim as a whole is still directed to the abstract idea of mathematical concept, involving mathematical calculations. The supposed improvements of speeding up convergence is merely an improvement of an abstract idea, which is still only an abstract idea. 
The additional element of using a computer to perform the math calculations is, once again, applying the abstract idea using a generic computer. Furthermore, receiving data is considered to be well-understood conventional activity.

Regarding claim 2-18 same reasoning applies  
2. (Original) The quantum or classical computer system of claim 1 wherein the estimation module has a configuration that causes the magnitude of the generated numerical perturbations to eventually decay during successive estimates of the sample statistic.  
These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 


These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
 
4. (Original) A quantum or classical computer system for iteratively generating statistical samples from a probability density of a model or from a state of a system comprising: an input module that has a configuration that receives numerical data about the system; a noise module that has a configuration that generates random, chaotic, or other type of numerical perturbations of the received numerical data or that generates pseudo-random noise; a sampler module that has a configuration that iteratively generates statistical samples from a probability density of the model or from the state of the system based on the numerical perturbations or the pseudo-random noise and the input numerical data during at least one of the 
These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
  

These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 

6. (Original) The quantum or classical computer system of claim 4 wherein: the noise module has a configuration that generates numerical perturbations that do not depend on the received numerical data; and the sampler module has a configuration that generates statistical samples from a probability density of the model or from the state of the system using the numerical perturbations that do not depend on the received numerical data.  
These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 

7. (Original) A quantum or classical computer system for iteratively estimating the optimal configuration of a model or state of a system comprising: an input module that has a 
These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
  
8. (Original) The quantum or classical computer system of claim 7 wherein the estimation module has a configuration that causes the magnitude of the generated numerical perturbations to eventually decay during successive estimates of the optimal configuration.
These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
  
9. (Original) The quantum or classical computer system of claim 7 wherein: the noise module has a configuration that generates numerical perturbations that do not depend on the received numerical data; and the estimation module has a configuration that estimates the optimal configuration of the 
These limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
  
10. (Original) A non-transitory, tangible, computer-readable storage media containing a program of instructions that causes a computer system having a processor running the program of instructions to implement the functions of the modules described in claim 1.  
The storage media is well known and conventional and these limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 

11. (Currently Amended) The storage media of claim 10 wherein the instructions cause the computer system to implement the functions of the modules described in claim 2. the estimation module has a configuration that causes the magnitude of the generated numerical perturbations to eventually decay during successive estimates of the sample statistic.  
The storage media is well known and conventional and these limitations are simply mathematical calculations because they 

12. (Currently Amended) The storage media of claim 10 wherein the instructions cause the computer system to implement the functions of the modules described in claim 3. the noise module has a configuration that generates numerical perturbations that do not depend on the received numerical data; and the estimation module has a configuration that estimates the sample statistic from a probability density of the model or from the state of the system using the numerical perturbations that do not depend on the received numerical data. 
The storage media is well known and conventional and these limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
 
13. (Original) A non-transitory, tangible, computer-readable storage media containing a program of instructions that causes a computer system having a processor running the program of instructions to implement the functions of the modules described in claim 4.
The storage media is well known and conventional and these limitations are simply mathematical calculations because they 
  
14. (Currently Amended) The storage media of claim 13 wherein the instructions cause the computer system to implement the functions of the modules described in claim 5. the sampler module has a configuration that causes the magnitude of the generated numerical perturbations to eventually decay during successive generated samples. 
The storage media is well known and conventional and these limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 
 
15. (Currently Amended) The storage media of claim 13 wherein the instructions cause the computer system to implement the functions of the modules described in claim 6. the noise module has a configuration that generates numerical perturbations that do not depend on the received numerical data; and the sampler module has a configuration that generates statistical samples from a probability density of the model or from the state of the system using the numerical perturbations that do not depend on the received numerical data. 

 
16. (Original) A non-transitory, tangible, computer-readable storage media containing a program of instructions that causes a computer system having a processor running the program of instructions to implement the functions of the modules-described in claim 7.  
The storage media is well known and conventional and these limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 

17. (Currently Amended) The storage media of claim 16 wherein the instructions cause the computer system to implement the functions of the modules described in claim 8 in which the estimation module has a configuration that causes the magnitude of the generated numerical perturbations to eventually decay during successive estimates of the optimal configuration. 
The storage media is well known and conventional and these limitations are simply mathematical calculations because they 
 
18. (Currently Amended) The storage media of claim 10 wherein the instructions cause the computer system to implement the functions of the modules described in claim 9. in which: the noise module has a configuration that generates numerical perturbations that do not depend on the received numerical data; and the estimation module has a configuration that estimates the optimal configuration of the model or state of the system using the numerical perturbations that do not depend on the received numerical data.
The storage media is well known and conventional and these limitations are simply mathematical calculations because they involve calculations. The specification affirms these to be mathematical calculations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123